DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 12, 14, 16, 25, 27, 29-30, 33, 39, 42, 44, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aweya (US 2016/0170440 A1).
Regarding claims 1, 27, 29, and 56, Aweya discloses a method for assisting in synchronization of slave clocks in a communication network (Fig. 8), comprising: 
receiving, in a node of said communication network, a message comprising a value of a synchronization accuracy of a first upstream node in said communication network (Fig. 7, slave node receives a follow up message from the grand master including the T1 value); 
obtaining a value of an accuracy of a link latency unbalance between forward and reverse signaling in a link on which said node received said message (55th paragraph and Fig. 11, (df-dr)/2, wherein df is the link delay in forward direction and dr is the link delay in reverse direction therefore (df-dr)/2 gives a value of link latency unbalance between forward and reverse signaling in a link.  The link is used for signaling of control messages and it is the link where the slave receives the follow up message), wherein data associated with said value of said accuracy of said link latency unbalance is predetermined and stored, in which the node retrieves the data to obtain said value of said accuracy of said link latency unbalance (118th paragraph, forward delay df and reverse delay dr are known.  This implies that forward 
calculating a value of a total synchronization accuracy of said node comprising at least said accuracy of said link latency unbalance of said link (55th paragraph, offset value is calculated using at least the value of (df-dr)/2).

Regarding claims 2 and 30, Aweya discloses retrieving a value of an internal synchronization accuracy of said node (55th paragraph, T2,n is retrieved as the time of receipt as recorded by the slave clock on receipt of the Sync message), wherein said calculating said value of said total synchronization accuracy comprises calculating said value of said total synchronization accuracy as a combination of at least said value of said accuracy of said link latency unbalance of said link and said value of said internal synchronization accuracy of said node (55th paragraph, offset value is calculated using values of T2,n and (df-dr)/2).  

Regarding claims 3, 5, 16, 33, and 44, Aweya discloses wherein said obtaining said value of said accuracy of said link latency unbalance comprises retrieving, from a memory connected to said link, the data associated with said value of said accuracy of said link latency unbalance (118th paragraph, known delays must be stored at the slave node for calculating the offset).

Regarding claims 12 and 39, Aweya discloses that wherein said node comprising a transparent clock (10th paragraph, peer to peer devices having transparent clocks) and forwarding said message comprising said value of said synchronization accuracy of said first upstream node to a downstream node (Fig. 7, TC devices forward the T1 value to the slave node).

Regarding claims 14 and 42, Aweya discloses receiving at least one message comprising a value of a transparent clock synchronization accuracy of at least one second upstream node in said th paragraph, offset includes r value).

Regarding claim 25, Aweya discloses a method for synchronization of a slave clock in a node in a communication network (Fig. 9), said method comprising: 
receiving, in said node, a message comprising a value of a synchronization accuracy of a first upstream node in said communication network (Fig. 7, slave node receives a follow up message from the grand master including the T1 value); 
obtaining a value of an accuracy of a link latency unbalance between forward and reverse signaling in a link on which said node received said message (55th paragraph and Fig. 11, (df-dr)/2, wherein df is the link delay in forward direction and dr is the link delay in reverse direction therefore (df-dr)/2 gives a value of link latency unbalance between forward and reverse signaling in a link.  The link is used for signaling of control messages and it is the link where the slave receives the follow up message), wherein data associated with said value of said accuracy of said link latency unbalance is predetermined and stored, in which the node retrieves the data to obtain said value of said accuracy of said link latency unbalance (118th paragraph, forward delay df and reverse delay dr are known.  This implies that forward delay and reverse delay are predetermined and/or known and must store in a memory and retrieve to be accounted in the formulation); and 
calculating a value of a total synchronization accuracy of said node comprising at least said accuracy of said link latency unbalance of said link (55th paragraph, offset value is calculated using at least the value of (df-dr)/2); and
adjusting said slave clock of said node to compensate for a prevailing latency unbalance wherein said prevailing latency unbalance is one of a value of a total latency unbalance and a link latency unbalance between forward and reverse signaling in said link (76th paragraph, unit 34 uses the offset and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 24, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Aweya in view of Ilyas et al (US 2014/0304543 A1).
Regarding claims 11 and 40, Aweya discloses said node comprises a transparent clock (10th paragraph, peer to peer devices having transparent clocks).  Aweya does not disclose transmitting, from said node to a downstream node in said communication network, a message comprising said value of said total synchronization accuracy of said node.  Ilyas discloses devices exchanging time synchronizations among devices (Fig. 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include exchanging time synchronizations among nodes in the Aweya’s system, as suggested by Ilyas, to synchronize transmissions in the network.

Regarding claim 24, Aweya discloses that wherein said node comprising a transparent clock (10th paragraph, peer to peer devices having transparent clocks).  Aweya does not disclose transmitting, from said node to a downstream node, a message comprising at least one of a value of a total latency unbalance and said link latency unbalance between forward and reverse signaling in said link.  Ilyas discloses devices exchanging time synchronizations among devices (Fig. 3.  Herein, a time value is a total latency unbalance).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include exchanging time synchronizations among nodes in the Aweya’s system, as suggested by Ilyas, to synchronize transmissions in the network.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive. 
Applicant argues in page 9 that 55th and 118th paragraphs do not mention the storage of a value of an accuracy of a link latency unbalance between forward and reverse signaling, where data associated with the value of the accuracy of the link latency unbalance is predetermined and stored.  Examiner respectfully disagrees.  Aweya discloses that forward delay df and reverse delay dr are known (118th paragraph).  This implies that forward delay and reverse delay are predetermined and/or known and must store in a memory and retrieve to be accounted in the formulation.  Storing the known values of df and dr is an inherent feature.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/             Primary Examiner, Art Unit 2472